Title: Thomas Jefferson to John Melish, 10 December 1814
From: Jefferson, Thomas
To: Melish, John


          Dear Sir  Monticello Dec. 10. 14.
          I thank you for your favor of the map of the Sine quâ non, inclosed in your letter of Nov. 12. it was an excellent idea; and if, with the Documents distributed by Congress, copies of these had been sent to be posted up in every street, on every Town-house and Court-house, it would have painted to the eyes of those who cannot read, and of those also who read without reflecting, that reconquest is the ultimate object of Britain. the first step towards this is to set a limit to their expansion by taking from them that noble country which the foresight of their fathers provided for their multiplying and needy offspring: to be followed up by the compression, land-board and sea-board, of that omnipotence which the English fancy themselves now to possess. a vain & foolish imagination! instead of fearing and endeavoring to crush our prosperity, had they cultivated it in friendship, it might have become a bulwark instead of a breaker to them. there has never been an administration in this country which would not gladly have met them more than half way on the road to an equal, a just, & solid connection of friendship and intercourse. and as to repressing our growth, they might as well attempt to repress the waves of the ocean.
          Your American Atlas is an useful undertaking for those who will live to see and to use it. to me every mail, in the departure of some Cotemporary, brings warning to be in readiness my self also and to cease from new engagements. it is a warning of no alarm.when faculty after faculty is retiring from us, and all the avenues to chearful sensation closing, sight failing now, hearing next, then memory, debility of body, habetude of mind, nothing remaining but a sickly vegetation, with scarcely the relief of a little loco-motion, the last cannot be but a coup de grace.
          You propose to me the preparation of a new edition of the Notes on Virginia. I formerly entertained the idea, and from time to time on noted some new matter, which I thought I would arrange at leisure for a posthumous edition. but I begin to see that it is impracticable for me. nearly forty years of additional experience in the affairs of mankind would lead me into dilatations ending I know not where. that experience indeed has not altered a single principle. but it has furnished matter of abundant developement. every moment too, which I have to spare from my daily exercise and affairs is engrossed by a correspondence, the result of the extensive relations which my course of life has necessarily occasioned. and now the act of writing itself is becoming slow, laborious and irksome. I consider therefore the idea of preparing a new copy of that work as no more to be entertained. the work itself indeed is nothing more than the measure of a shadow, never stationary, but lengthening as the sun advances, and to be taken anew from hour to hour. it must remain therefore for some other hand to sketch the it’s appearance at another epoch, to furnish another element for calculating the course and motion of this member of our federal system. for this every day is adding new matter, & strange matter. that of reducing, by impulse instead of attraction, a sister planet into it’s orbit, will be as new in our political, as in the planetary system. the operation however will be painful rather than difficult. the sound part of our wandering star will probably, by it’s own internal energies, keep the unsound within it’s course: or, if a foreign power is called in, we shall have to meet it but so much the nearer, and with a more overwhelming  force. it will probably shorten the war. for I think it probable that the Sine quâ non was designedly put into an impossible form to give time for the developement of their plots & concerts with the factionists of Boston, and that they are holding off to see the issue, not of the Congress of Vienna, but of that of Hartford. this will begin a new chapter in our history, and with a wish that you may live in health to see it’s easy close, I tender you the assurance of my great esteem & respect.
          Th: Jefferson
        